Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “forming an active portion or a chip guiding portion of the cutting tool”. What is considered to be “an active portion”. Active in what manner? What are the mets and bounds of this limitation?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Beaupre et al. (US Pub. No. 2003/0063955) in view of Vollmer et al. (USP 5,755,536).
	Regarding claim 1, De Beaupre discloses a method for producing a cutting tool for machining a workpiece, the method comprising: forming a cutting element blank by sintering an ultra-hard layer (12) of polycrystalline diamond or polycrystalline boron nitride to a hard metal support layer (14) (paragraph 2), the ultra-hard layer (14) of the cutting element blank attached to a basic body (12); ablating the hard metal support layer (14) to form a cutting edge (13) and a chipping surface (24) in a surface of the ultra-hard layer which adjoins the hard metal support layer (paragraph 22, last 4 lines); and forming an active portion or a chip guiding portion (i.e. surface 20 also participates in the chip removal process as it is in the path of surface 24 while the chip is guided to curl and break thus forms an active portion or a chip guiding portion) of the cutting tool from the hard metal support layer (figures 2, and 3b). De Beaupre fails to disclose the hard metal support layer protruding over an end face of the basic body. Vollmer discloses a cutting insert having what is equivalent of a basic body with sides 5/6 and a top layer with flank (15 with cutting edge 9) protruding over an end face of the basic body (figures 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to protrude the upper part of De Beaupre’s insert beyond the base, as taught by Vollmer for the purpose of having improved wear path and breaking strength (col. 4, lines 1-6 and col. 5, lines 51-52). Furthermore, regarding claims 1 and 2, Examiner takes Official Notice that it is old and well known in the machining art to solder a layer by vacuum soldering process (e.g. an ultra-hard layer) of a cutting element blank to a basic body for ease of attachment.
Regarding claim 3, De Beaupre discloses forming sections of  the cutting edge in the ultra-hard layer, in the hard metal support layer and the ultra-hard layer, wherein the sections of the cutting edge  transition continuously into one another (see figure 2, which shows 2 cutting edges 13).

Regarding claim 4, De Beaupre discloses forming the cutting edge and chipping surface by ablating the hard metal support layer using a grinding, laser, or die sinking process (paragraph 22, last 4 lines).
Regarding claim 5, De Beaupre discloses wherein the active portion or the chip guiding portion is formed using a grinding, laser or die sinking process (paragraph 22, last 4 lines).
6.    (currently amended) The method according to Gclaim 1, further comprising cutting 
Regarding claim 17, De Beaupre discloses wherein the active portion is a section of a cutting edge of a cutting bit (figure 1).
Regarding claim 18, De Beaupre discloses wherein the active portion is a chip guiding portion section of a chip guiding surface (i.e. surface 20 also participates in the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        5/22/21